Citation Nr: 1500699	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.  

This case was most recently before the Board in September 2013, when the Board denied a rating in excess of 20 percent for a lumbar spine disability.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's September 2013 decision to the extent it denied entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

Additionally, in September 2013, the Board remanded the Veteran's claims for service connection for a left knee disability, a rating in excess of 10 percent for a right knee disability, and a TDIU.  These issues remain in remand status at this time, and they are listed as captioned issues on the title page of this decision to ensure compliance with the Board's September 2013 remand instructions.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the issue of entitlement to a rating in excess of 20 percent for a lumbar spine disability in addition to the previously-remanded issues of service connection for a left knee disability, a rating in excess of 10 percent for a right knee disability, and a TDIU.

With respect to the Veteran's claim of entitlement to a rating in excess of 20 percent for a lumbar spine disability, the July 2014 Joint Motion found that a December 2009 orthopedic examination was inadequate.  Specifically, the Joint Motion noted that the December 2009 examiner found that the Veteran had moderate, weekly flare-ups of symptoms associated with his back disability and pain following repetitive motion.  The examiner did not, however, state the extent of the Veteran's limitation of lumbar motion during flare-ups or indicate the degree of additional impairment caused by pain following repetitive motion.  Accordingly, on remand, the Veteran should be afforded with an examination to address the current severity and all manifestations of his back disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure the development ordered in the September 2013 Board remand has been completed.

2.  Schedule the Veteran for a VA examination of his back disability to determine the current severity of such disability.  The examiner must review the claim file and should provide a complete rationale should be provided for any opinion expressed.  All indicated tests and studies must also be performed, with particular attention given to the deficiencies noted in the Court's July 2014 Joint Motion.  Specifically, the examiner should:

a) Describe the nature and severity of the Veteran's flare-ups of symptoms associated with the Veteran's back disability, and describe the extent of the Veteran's limitation of motion (in degrees) during such flare-ups.

b) Describe the extent to which pain limits the Veteran's range of motion (in degrees) following repetitive motion. 

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



